EXHIBIT 10.2
 
AMENDMENT
 
This AMENDMENT (“Amendment”), dated as of April 28, 2011, is entered into by and
among Toshiba America Nuclear Energy Corporation (“TANE”), Babcock & Wilcox
Investment Company (“B&W”) and USEC Inc. (“USEC”) (each a “Party” and
collectively hereinafter referred to as the Parties”).
 
WHEREAS, on or about September 2, 2010, Toshiba Corporation (“Toshiba”), B&W and
USEC entered that certain Investor Rights Agreement (the “Agreement”);
 
WHEREAS, on or about September 2, 2010, Toshiba assigned all of its rights in
the Agreement to TANE;
 
WHEREAS, pursuant to Section 4.1(a) of the Agreement, USEC is required to take
certain actions if the Second Closing has not occurred prior to April 30, 2011;
and
 
WHEREAS, the Parties each recognize that the Second Closing is not likely to
occur prior to April 30, 2011; and
 
WHEREAS, the Parties are each prepared to provide USEC with a limited additional
period of time to satisfy the requirements of Section 4.1(a) if Second Closing
does not occur prior to April 30, 2011;
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, the Parties hereby agree:
 
1.  
TANE, B&W, and USEC each hereby agree that the reference to “Filing Date” in
Section 4.1(a) of the Agreement shall be replaced by “May 20, 2011” so that the
amended Section 4.1(a) shall read, in its entirety, as follows:

 
(a) The Company shall, no later than May 20, 2011, file with the SEC a Shelf
Registration Statement (the “Initial Shelf”) relating to the offer and sale of
the Registrable Securities by the Investors from time to time to permit the sale
of Registrable Securities by the Investors pursuant to the Orderly Sale
Arrangement set forth in Section 9 of the SPA and, thereafter, shall use its
best efforts to cause the Initial Shelf to be declared effective under the
Securities Act no later than ninety (90) calendar days following the date first
filed with the SEC.  None of the Company’s securityholders (other than the
Investors) shall have the right to include any Securities of the Company on the
Initial Shelf.
 
2.  
Except as expressly amended hereby, the Agreement shall remain unchanged and, as
amended hereby, the Agreement shall remain in full force and effect.  Upon the
effectiveness of this Amendment, all references to the Agreement shall be to the
Agreement as amended hereby.

 
3.  
Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement.

 
4.  
This Amendment shall first become effective upon the delivery by each Party to
each other Party of a duly executed counterpart hereof, which delivery shall be
effected pursuant to the notice provisions of the Agreement.  This Amendment may
be signed in counterparts

 


 
[Remainder of page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Amendment through their duly
authorized representative as of the date first written above.
 
Toshiba America Nuclear
Energy                                             Babcock & Wilcox Investment
 
Corporation                                                                                     Company
 
By:           /s/ Akio
Shioiri                                                      By:           /s/
M. P. Salomone                                           
 
Name:           Akio
Shioiri                                           Name:           M. P.
Salomone                                           
 
Title:           President &
CEO                                           Title:           Sr VP &
COO                                                      
 
USEC Inc.
 
By:           /s/ John C.
Barpoulis                                                      
 
Name:           John C. Barpoulis                                           
 
Title:           SVP & CFO                                           
 
